MOORE, Circuit Judge
(dissenting in part):
I agree with the majority that the judgment of the district court should be affirmed with respect to the liability of all the defendants. I also agree that the award of $6,500 to Phyllis Anello for loss of consortium, while unquestionably high, is not so grossly excessive as to be set aside on appeal. However, I would order a new trial limited to the issue of John Anello’s damages.
The injury sustained by Anello was undoubtedly very painful, and the evidence showed that continued soreness in the foot somewhat impairs his ability to get around and do the things he once enjoyed. Even so, an award of $55,000 seems excessive in view of the fact that Anello’s lost pay and medical expenses totaled only about $2,500. But whether $55,000 is so excessive as to warrant the exercise of this court’s admittedly limited power1 to set aside a jury award is not necessary for me to decide, because in my opinion the evidence was insufficient to merit instructions to the jury on loss of future earnings and impairment of earning capacity.
John Anello returned to Fedders after sustaining his injury and continued to work there for approximately three more years. He lost his job at Fedders not as *281a result of his injury but apparently because of a general cutback in personnel. Thereafter, Anello experienced some difficulty obtaining work before finally finding employment with the Penney Company that paid about $6,600 a year (at Fedders he had been paid about $8,800 annually). But there is no indication that his difficulties were caused by the injury sustained to his foot or that he had ever been denied employment because of inability to pass a physical examination. In fact, Anello himself testified that he did not know the reason why he was unable to get a job.2 Furthermore, Anello’s job at Penney required more physical exertion than had previously been required of him, and, while he testified that this increased activity may have caused extra soreness in his foot, he also indicated general satisfaction with his work.3 In short, there was no testimony that Anello could not perform his old job at Fedders, a similar position with another employer, or even work that made somewhat greater physical demands. The most that can be said is that he lost his job at Fedders, for reasons unconnected with his injury, and subsequently obtained employment at a reduced salary. This alone, in my view, is insufficient proof that his earning capacity was in any way impaired by reason of the injury. To be sure, the trial judge did, as the majority notes, instruct the jury that any diminution of earning capacity must “flow from the accident” and “be connected with the accident.” But since the evidence did not permit the jury reasonably to conclude that John Anello’s earning capacity had been diminished, the instruction on this point should not have been given in the first place and was quite 'simply an invitation to the jury to engage in speculation. See Alexander v. Nash-Kelvinator Corp., 271 F.2d 524, 527 (2d Cir. 1963).
Accordingly, I respectfully dissent from the affirmance of the damage award to John Anello and would direct that a new trial be conducted on the issue of damages.

. Mileski v. Long Island Rail Road Co., 499 F.2d 1169 (2d Cir. 1974); Dagnello v. Long Island Railroad Co., 289 F.2d 707 (2d Cir. 1961), see Grunenthal v. Long Island Railroad Co., 393 U.S. 156, 89 S.Ct. 331, 21 L.Ed.2d 309 (1968).


. John Anello testified on cross-examination:
“[W]hen I got laid off from Fedders I just couldn’t seem to get a job and I don’t know what the reason was, whether my age . ” Appendix 32.


. Appendix 26.